[Logo - American Funds /(R)/] The right choice for the long term/(R)/ U.S. Government Securities Fund/SM/ RETIREMENT PLAN PROSPECTUS May 1, 2009 TABLE OF CONTENTS 1 Risk/Return summary 4 Fees and expenses of the fund 6 Investment objective, strategies and risks 10 Management and organization 13 Purchase, exchange and sale of shares 17 Sales charges 19 Sales charge reductions 21 Rollovers from retirement plans to IRAs 21 Plans of distribution 22 Other compensation to dealers 23 Distributions and taxes 24 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page intentionally left blank for this filing] Risk/Return summary The fund seeks to provide you with a high level of current income as well as to preserve your investment by investing primarily in securities that are guaranteed or sponsored by the U.S. government. All securities held by the fund will be rated AAA/Aaa or equivalent. The fund is designed for investors seeking income, high credit quality and capital preservation over the long term. Your investment in the fund is subject to risks, including the possibility that the fund's income and the value of its portfolio holdings may fluctuate in response to economic, political or social events in the United States or abroad. At least 80% of the fund's assets will be invested in securities that are guaranteed or sponsored by the U.S. government, including debt securities and mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. The fund may invest up to 20% of its assets in nongovernment securities rated AAA or Aaa (or in unrated securities determined to be of equivalent quality by the fund's investment adviser). While the fund invests in the highest quality debt securities, these securities are subject to interest rate and prepayment risks. Interest rate risk is the risk that the market value of the fixed-income securities owned by the fund will fluctuate as interest rates go up or down. Prepayment risk is the risk that the issuers of fixed-income securities owned by the fund will prepay them at a time when interest rates have declined, which may require the fund to reinvest the proceeds in lower yielding securities. It is important to note that neither your investment in the fund nor the fund's yield is guaranteed by the U.S. government. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. YOU MAY LOSE MONEY BY INVESTING IN THE FUND. THE LIKELIHOOD OF LOSS MAY BE GREATER IF YOU INVEST FOR A SHORTER PERIOD OF TIME. 1 U.S. Government Securities Fund / Prospectus HISTORICAL INVESTMENT RESULTS The bar chart below shows how the fund's investment results have varied from year to year, and the Investment Results table on page 3 shows how the fund's average annual total returns for various periods compare with different broad measures of market performance. This information provides some indication of the risks of investing in the fund. All fund results reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Past results are not predictive of future results. Calendar year total returns for Class A shares (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 1999 -1.59%
